SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2015 Commission File Number: 001-36349 MediWound Ltd. (Translation of registrant’s name into English) 42 Hayarkon Street Yavne, 8122745 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o EXPLANATORY NOTE On August 3, 2015, MediWound Ltd. (the “Company”) issued a press release entitled “MediWound Reports Second Quarter 2015 Financial Results”. A copy of this press release is attached to this Form 6-K as Exhibit 99.1. In addition, pursuant to the Information Rights Agreement between the Company and Clal Biotechnology Industries Ltd. ("CBI"), dated March 3, 2014 (which was attached to the Company's registration statement as exhibit 4.3), the Company is required to provide CBI with certain information necessary for CBI to meet its obligations under Israeli Securities Law. This Form 6-K includes an Un-Audited Interim Financial Statements as of June 30, 2015, attached as Exhibit 99.2, which was provided by the Company to CBI on August 3, 2015 pursuant to such contractual obligation. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIWOUND LTD. By: /s/Sharon Malka Name: Sharon Malka Title: Chief Financial & Operation Officer Date: August 3, 2015 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Press release dated August 3, 2015 titled “MediWound Reports Second Quarter 2015 Financial Results”. Un-Audited Interim Financial Statements as of June 30, 2015. 4
